DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 09/06/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. §103 rejection of claim 2 over Thai and Stewart as evidenced by Hayward has been withdrawn; and (2) the 35 U.S.C. §103 rejection of claim 23 over Thai as evidenced by Hayward has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:	1-3, 5, 7, 10-13, 15-16, 18, 20, 22-26, 30-35
Withdrawn claims: 				None
Previously cancelled claims: 		4, 6, 8-9, 14, 17, 19, 21, 27-29
Newly cancelled claims:			2, 23
Amended claims: 				11, 16
New claims: 					36-39
Claims currently under consideration:	1, 3, 5, 7, 10-13, 15-16, 18, 20, 22, 24-26, 30-39
Currently rejected claims:	1, 3, 5, 7, 10-13, 15-16, 18, 20, 22, 24-26, 30-39
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5, 7, 10-13, 15, 20, 22, 25-26, 33, and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2006/0286270; previously cited) in view of Stewart (Stewart, G., “How to Make Homemade Dried Apple Rings in the Oven”, 2014, < https://www.gettystewart.com/how-to-make-homemade-dried-apple-rings-in-the-oven/>; previously cited).
Regarding claim 11, Jordan teaches a method [0031] for preparing a formed food product (corresponding to the extrudate is extruding through a die to shape it) [0062] that is readily consumable by an end user [0019] consisting of a mixture [0040] of a first type of fresh food (corresponding to dried pieces of intact fruit) [0043] and a second type of fresh food (corresponding to fruit paste) [0046]; or a mixture [0040] of a first type of fresh food (corresponding to dried pieces of intact fruit) [0043], a second type of fresh food (corresponding to dried fruit grinds such as fruit paste) [0046], and an additional ingredient [0042].  Jordan teaches that the method comprises: obtaining a first amount of pieces of the first type of fresh food and dehydrating the obtained pieces of the first type of fresh food to reduce its water content to 13-30 wt.% [0043], which falls within the claimed moisture content; and mixing a mixture consisting of the dehydrated pieces of the first type of fresh food and a second amount of the second type of fresh food [0074]; or a mixture consisting of the dehydrated pieces of the first type of fresh food, the second amount of the second type of fresh food, and the additional ingredient [0075], wherein the second amount of the second type of fresh food is a paste [0046].  Jordan teaches that the method comprises: subsequently heating the mixed mixture at a temperature ranging from 30-70°C [0062], which falls within the claimed temperature range.  Jordan teaches that the fresh food consists of fresh fruits as claimed (corresponding to fruit without sulfur dioxide and absent of added chemical or osmotic preservatives [0043] and uninfused [0047]) and that the total amount of fresh food comprises 75-100 wt.% of the final product [0075].  Jordan teaches that the method also comprises drying the mixture after it is extruded so that the final food products has moisture content of less than about 10 wt.% [0070], which falls within the claimed moisture content.  This disclosure also implies that the mixture had a moisture content greater than about 10 wt.% prior to its drying.  Since Jordan teaches that the first type of fresh food has a moisture content of 13-30 wt.% [0043], that the second type of fresh food has a moisture content of 24 wt.% [0046], and that the mixture is heated and then subsequently dried to lower its moisture content to below about 10 wt.%, the moisture content of the heated mixture includes amounts of moisture wherein the moisture content of the dehydrated pieces of the first type of fresh food would be increased.  The selection of an amount of moisture for the heated mixture that is higher than the moisture content of the dehydrated pieces renders obvious the claimed method step of heating the mixture to allow moisture content of the mixture to increase with respect to the moisture content of the dehydrated pieces.  Although Jordan does not specify a time for the step of heating the mixed mixture, a timeframe is implied and any amount of time qualifies since there are no specific ranges/amounts claimed.  Jordan teaches that the first type of fresh food is dried fruit pieces such as dried applies such as Granny Smith apples [0081], but does not teach that the first type of fresh food is dehydrated at a temperature of 55-80°C for a first amount of time.
However, Stewart teaches a method of drying apple rings (page 2) made from Granny Smith apples (page 1, paragraph 1) wherein the apples are dehydrated at a temperature of 65°C (page 2, step 7 of the Instructions), which falls within the claimed first temperature range, for 5-8 hours (page 2, step 8 of the Instructions), which qualifies as a first amount of time.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Jordan by dehydrating the fruit pieces at the temperature for the amount of time taught by Stewart.  Since Jordan discloses drying applies pieces, but does not disclose a temperature at which to dehydrate the pieces or a time for dehydrating the pieces, a skilled practitioner would be motivated to consult an additional reference such as Stewart in order to determine a suitable temperature and amount of time for dehydrating apple pieces, rendering the claimed first temperature range and the claimed first amount of time obvious.
Regarding claim 1, Jordan teaches the invention as described above in claim 11, including that the obtained food product consists of: a mixture of a first amount of a first type of fresh food, and a second amount of a second type of fresh food or a mixture of a first amount of a first type of fresh food, a second amount of a second amount of fresh food, and an additional ingredient [0074]-[0075], wherein the second amount of the second type of fresh food is not a juice of the second type of fresh food (corresponding to dried fruit grinds such as fruit paste [0046]), wherein the first amount of the first type of fresh food is dehydrated [0040] and has a lower moisture content than the second amount of the second type of fresh food (corresponding to dried fruit pieces  having a moisture content of 13-30% in [0043] and dried fruit grinds having a moisture content of 24% in [0046]), and wherein the food product keeps the organoleptic properties of the fresh food (corresponding to retaining at least a portion of the natural volatile materials that contribute to taste and aromas in the Abstract).
Regarding claim 3, Jordan teaches the invention as disclosed above in claim 11, including the first and second types of the fresh food are selected from the group consisting of apple, apricots ([0040]), and blueberry ([0047]).
Regarding claim 5, Jordan teaches the invention as described above in claim 11, including the moisture content of the obtained food product is less than about 10 wt.% after drying [0070], which overlaps the claimed moisture content. 
Regarding claim 7, Jordan teaches the invention as described above in claim 11, including the moisture content of the first type of fresh food is 13-30 wt.% [0043], which overlaps the claimed moisture content.
Regarding claim 10, Jordan teaches the invention as described above in claim 11, including that the food product comprises 100 wt.% of the first and second types of fresh food [0074].  This disclosure means that the concentration of the first type of fresh food in the product is an amount greater than 0 wt.% to an amount approaching 100 wt.% of the product and that the concentration of the second type of fresh food in the product is an amount greater than 0 wt.% to an amount approaching 100 wt.% of the product, which overlap the claimed concentration ranges.  The selection of values within the overlapping ranges renders the claim obvious.
Regarding claim 12, Stewart teaches a first amount of time of 5-8 hours (page 2, step 8 of the Instructions), which falls within the claimed time range.
Regarding claim 13, Stewart teaches a first amount of time of 5-8 hours (page 2, step 8 of the Instructions), which falls within the claimed time range.
Regarding claim 15, Jordan teaches the invention as described above in claim 11, including heating the mixed mixture at a temperature ranging from 30-70°C [0062].  Although the prior art does not specify an amount of time for heating the mixed mixture at a specific temperature, it does teach that the steps of the method and variations of it are known to those skilled in the art [0073].  Therefore, a skilled practitioner would readily understand how to manipulate the amount of time it would take to heat the mixture, thereby rendering the claimed timeframe obvious.
Regarding claim 20, Jordan teaches the invention as described above in claim 11, including the obtained food product does not comprise an anti-browning agent (corresponding to the dried fruit pieces not containing sulfur dioxide [0043] and the method of making the dried fruit grinds does not involve mixing the fruit with an anti-browning agent [0046]).
Regarding claim 22, Jordan teaches the invention as described above in claim 11, including the first and second types of fresh food do not comprise an anti-browning agent (corresponding to the dried fruit pieces not containing sulfur dioxide [0043] and the method of making the dried fruit grinds does not involve mixing the fruit with an anti-browning agent [0046]) and the additional ingredient does not comprise an anti-browning agent [0042].
Regarding claim 25, Jordan teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are the same type of fresh food (corresponding to fruit fractions of the same fruit) ([0040]).
Regarding claim 26, Jordan teaches the invention as disclosed above in claim 11, including the first and second types of fresh food are different types of fresh food (corresponding to fruits combined with fractions of a different fruit) ([0040]).
Regarding claim 33, Jordan teaches the invention as disclosed above in claim 1, including the second amount of the second type of fresh food in the obtained product is not dehydrated after it is formed [0046]. 
Regarding claim 36, Jordan teaches the invention as described above in claim 11, including that the food product comprises 100 wt.% of the first and second types of fresh food [0074].  This disclosure means that the concentration of the first type of fresh food in the product is an amount greater than 0 wt.% to an amount approaching 100 wt.% of the product and that the concentration of the second type of fresh food in the product is an amount greater than 0 wt.% to an amount approaching 100 wt.% of the product, which overlap the claimed concentration ranges.  The selection of values within the overlapping ranges renders the claim obvious.
Regarding claim 37, Jordan teaches the invention as described above in claim 11, including that the food product comprises 100 wt.% of the first and second types of fresh food [0074].  This disclosure means that the concentration of the first type of fresh food in the product is an amount greater than 0 wt.% to an amount approaching 100 wt.% of the product and that the concentration of the second type of fresh food in the product is an amount greater than 0 wt.% to an amount approaching 100 wt.% of the product, which overlap the claimed concentration ranges.  The selection of values within the overlapping ranges renders the claim obvious.
Regarding claim 38, Jordan teaches the invention as disclosed above in claim 11, including that a partial list of the additional ingredients includes sweeteners, texture stabilizers, and other food-grade ingredients [0042].  It also teaches that its food product can be mixed in RTE cereals and granola bars [0046], which at least suggests that the list of food-grade ingredients that serve as additional ingredients includes cereals, thereby rendering the claimed additional ingredient obvious.

Claims 16, 18, 24, 30-32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2006/0286270; previously cited).
Regarding claim 16, Jordan teaches a method [0031] for preparing a formed food product (corresponding to the extrudate is extruding through a die to shape it) [0062] that is readily consumable by an end user [0019] consisting of a mixture [0040] of a first type of fresh food (corresponding to dried pieces of intact fruit) [0043] and a second type of fresh food (corresponding to fruit paste) [0046]; or a mixture [0040] of a first type of fresh food (corresponding to dried pieces of intact fruit) [0043], a second type of fresh food (corresponding to dried fruit grinds such as fruit paste) [0046], and an additional ingredient [0042].  Jordan teaches that the method comprises: cutting a fresh fruit into distinct pieces to obtain a first amount of the first type of fresh food (corresponding to the dried fruit is sliced or diced) [0044]; dehydrating the distinct pieces of the first type of fresh food [0043]; obtaining a paste as the second type of fresh food [0046]; and mixing a mixture consisting of the dehydrated pieces of the first type of fresh food and a second amount of the second type of fresh food [0074]; or a mixture consisting of the dehydrated pieces of the first type of fresh food, the second amount of the second type of fresh food, and the additional ingredient [0075].  Jordan teaches that the method comprises: subsequently heating the mixed mixture at a temperature ranging from 30-70°C [0062], which falls within the claimed temperature range.  Although it does not specify an amount of time for heating the mixed mixture at a specific temperature, it does teach that the steps of the method and variations of it are known to those skilled in the art [0073].  Therefore, a skilled practitioner would readily understand how to manipulate the amount of time it would take to heat the mixture, thereby rendering the claimed timeframe obvious.  Jordan teaches that the fresh food consists of fresh fruits as claimed (corresponding to fruit without sulfur dioxide and absent of added chemical or osmotic preservatives [0043] and uninfused [0047]) and that the total amount of fresh food comprises 75-100 wt.% of the final product [0075].
Regarding claim 18, Jordan teaches the invention as described above in claim 16, including the moisture content of the obtained food product is less than about 10 wt.% after drying [0070], which falls within the claimed moisture content.
Regarding claim 24, Jordan teaches the invention as described above in claim 16, including that the obtained food product consists of: a mixture of a first amount of a first type of fresh food, a second amount of a second amount of fresh food, and an additional ingredient [0075], wherein the second amount of the second type of fresh food is not a juice of the second type of fresh food (corresponding to dried fruit grinds such as fruit paste [0046]), wherein the first amount of the first type of fresh food is dehydrated [0040] and has a lower moisture content than the second amount of the second type of fresh food (corresponding to dried fruit pieces  having a moisture content of 13-30% in [0043] and dried fruit grinds having a moisture content of 24% in [0046]), and wherein the food product keeps the organoleptic properties of the fresh food (corresponding to retaining at least a portion of the natural volatile materials that contribute to taste and aromas in the Abstract).  Although Jordan teaches that a partial list of the additional ingredients includes sweeteners, texture stabilizers, and other food-grade ingredients [0042], it also teaches that its food product can be mixed in RTE cereals and granola bars [0046].  This disclosure at least suggests that the list of food-grade ingredients that serve as additional ingredients includes cereals, thereby rendering the claimed additional ingredient obvious.
Regarding claim 30, Jordan teaches the invention as disclosed above in claim 16, including the first and second types of fresh food are different types of fresh food (corresponding to fruits combined with fractions of a different fruit) ([0040]).
Regarding claim 31, Jordan teaches the invention as disclosed above in claim 24, including the first and second types of fresh food are the same type of fresh food (corresponding to fruit fractions of the same fruit) ([0040]).
Regarding claim 32, Jordan teaches the invention as disclosed above in claim 24, including the first and second types of fresh food are different types of fresh food (corresponding to fruits combined with fractions of a different fruit) ([0040]).
Regarding claim 34, Jordan teaches the invention as disclosed above in claim 1, including the second amount of the second type of fresh food in the obtained product is not dehydrated after it is formed [0046].
Regarding claim 39, Jordan teaches the invention as disclosed above in claim 16, including that a partial list of the additional ingredients includes sweeteners, texture stabilizers, and other food-grade ingredients [0042].  It also teaches that its food product can be mixed in RTE cereals and granola bars [0046], which at least suggests that the list of food-grade ingredients that serve as additional ingredients includes cereals, thereby rendering the claimed additional ingredient obvious.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2006/0286270; previously cited) as applied to claim 16 above, in view of Stewart (Stewart, G., “How to Make Homemade Dried Apple Rings in the Oven”, 2014, < https://www.gettystewart.com/how-to-make-homemade-dried-apple-rings-in-the-oven/>; previously cited).
Regarding claim 35, Jordan teaches the invention as disclosed above in claim 16, including dehydrating the distinct pieces of the first type of fresh food comprises dehydrating the pieces to reduce their water content to 13-30 wt.% [0043], which falls within the claimed moisture content.  Jordan teaches that the first type of fresh food is dried fruit pieces such as dried applies such as Granny Smith apples [0081], but does not teach that the first type of fresh food is dehydrated at a temperature of 55-80°C for a first amount of time.
However, Stewart teaches a method of drying apple rings (page 2) made from Granny Smith apples (page 1, paragraph 1) wherein the apples are dehydrated at a temperature of 65°C (page 2, step 7 of the Instructions), which falls within the claimed first temperature range, for 5-8 hours (page 2, step 8 of the Instructions, which qualifies as a first amount of time.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Jordan by dehydrating the fruit pieces at the temperature for the amount of time taught by Stewart.  Since Jordan discloses drying applies pieces, but does not disclose a temperature at which to dehydrate the pieces or a time for dehydrating the pieces, a skilled practitioner would be motivated to consult an additional reference such as Stewart in order to determine a suitable temperature and amount of time for dehydrating apple pieces, rendering the claimed first temperature range and the claimed first amount of time obvious.

Response to Arguments
Claim Rejections – 35 U.S.C. §103 of claims 1-3, 5, 7, 10-13, 15, 20, 22, 25-26, and 33 over Thai and Stewart as evidenced by Hayward; claims 16, 18, 23-24, 30-32, and 34 over Thai as evidenced by Hayward; claim 35 over Thai as evidenced by Hayward in view of Stewart: Applicant’s arguments have been fully considered and are considered moot.
Applicant canceled claims 2 and 23.  Applicant amended independent claims 11 and 16 to require that (1) the food product be a formed food product that is readily consumed; (2) the fresh food consists of fresh fruits and/or vegetables that are void of the recited ingredients; and (3) that the total amount of fresh food in the product be about 73-100% of the food product.  Applicant argued that Thai fails to disclose first and second types of fresh food as now claimed in amended claims 11 and 16 since it discloses that its fruit pieces are either uncultured fruit treated with natural flavors/colors or sulfured fruit treated with sulfur dioxide.  Applicant stated that Stewart and Hayward fail to cure this deficiency of Thai and that the dependent claims are patentable by reason of dependency (Applicant’s Remarks, page 9, paragraph 1 – page 10, paragraph 6).
However, in the new grounds of rejection necessitated by the amendment of the claims, the features of claims 11 and 16 are fully taught by either Jordan alone or the combination of Jordan and Stewart while Thai no longer serves as prior art.  As described above in the rejections of amended claims 11 and 16, Jordan teaches that the fresh food consists of fresh fruits as claimed (corresponding to fruit without sulfur dioxide and absent of added chemical or osmotic preservatives [0043] and uninfused [0047]).
Applicant argued that Thai does not disclose a food bar with fruit pieces and fruit paste/puree as it does not disclose that its binder consists of a fruit puree or paste.  Applicant stated that Thai describes in [0024] that its fruit component is evaporated/dried fruit pieces or  a mixture of fruit flake powder and fruit paste/puree.  Applicant stated that Thai describes in [0027] that the amount of binder syrup in its formulation may be reduced if fruit paste/puree is used and in [0028] that the food bar includes a protein source.  Applicant stated that the method of forming the shaped bar product in [0049] demonstrates the importance of the protein source in the food bar.  Applicant argued that in all examples and descriptions of its food bar, Thai always discloses a binder that is a syrup, a protein source, or a dietary fiber source wherein the food bar comprises a fruit component and binder instead of the food bar consisting of a fruit component and a binder.  Applicant stated that a reading of [0008]-[0010] of Thai such that Thai discloses a food bar consisting of fruit pieces and a fruit puree/paste uses impermissible hindsight (Applicant’s Remarks, page 11, paragraph 1 – page 15, paragraph 2).
However, in the new grounds of rejection necessitated by the amendment of the claims, Jordan teaches a formed food product [0062] that is readily consumable by an end user [0019] consisting of a mixture [0040] of a first type of fresh food (corresponding to dried pieces of intact fruit) [0043] and a second type of fresh food (corresponding to fruit paste) [0046]; or a mixture [0040] of a first type of fresh food (corresponding to dried pieces of intact fruit) [0043], a second type of fresh food (corresponding to dried fruit grinds such as fruit paste) [0046], and an additional ingredient [0042].  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
Applicant argued that Hayward does not disclose heating a mixture consisting of first and second types of fresh fruit/vegetables, but only discloses heating a mixture containing syrup.  Applicant stated that there is no reason to look to Hayward if the mixture does not contain a syrup (Applicant’s Remarks, page 15, paragraphs 3-6).
However, in the new grounds of rejection necessitated by the amendment of the claims, Jordan teaches heating the mixed mixture at a temperature ranging from 30-70°C [0062], which falls within the claimed temperature range.  Since new prior art has been applied to the rejections of the present claims, Applicant’s arguments are moot and the rejections of the claims stand as written herein.

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791